Citation Nr: 0939471	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-37 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

Entitlement to a rating higher than 50 percent for cognitive 
disorder and posttraumatic stress disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1972 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In his substantive appeal in December 2007, the Veteran 
requested a hearing at the San Antonio RO before a Veterans 
Law Judge.

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing either in person or via video conference in lieu of 
an in-person hearing, if he so chooses.  38 U.S.C.A. 
§ 7107(b); 38 C.F.R. §§ 20.700, 20.703.

Accordingly, the case is REMANDED for the following:

Schedule the Veteran for a hearing at 
the San Antonio RO before a Veterans 
Law Judge.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).   






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


